Citation Nr: 1815876	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 .


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corp from January 1972 to November 1976. The Veteran died in August 2000. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision of the Milwaukee, Wisconsin Pension Management Center of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died of metastatic lung cancer.

2.  The Veteran's lung cancer was related to his active service.

3.  During his lifetime, the Veteran was not service-connected for any disability; he was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.






CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1116, 1310; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.307, 3.310, 3.312 (2017).

2.  The criteria for entitlement to benefits pursuant to 38 U.S.C. § 1318 are not met.  38 U.S.C. §§ 1318, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 38 U.S.C. § 1318

VA law provides benefits to the surviving spouse and to the children of a deceased veteran in the same manner as if the veteran's death were service connected when the death is not the result of the veteran's own willful misconduct and the Veteran was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former POW and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C. § 1318.

Regulations provide that the term "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively. See 38 C.F.R. § 3.22 (b); see also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009).  As the disposition of this claim is based on the law, not the facts of the case this claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this case, service connection was not in effect for any condition at the time of the Veteran's death in 2000.

Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C. § 1310; 38 C.F.R. 3.312 (a).  To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

The Appellant contends that the Veteran's lung disability contributed to the Veteran's death and should have been service connected.  The evidence supports the Appellant's contention and the Board finds that service connection is warranted.

The Veteran was stationed at Camp Lejeune from April 26, 1972 to July 5, 1973.  A January 2018 specialist opinion etiologically linked the Veteran's lung disability to the Veteran's presumed exposure to contaminated water at Camp Lejeune. Accordingly, given that the Veteran died as a result of lung cancer, this opinion provides a nexus between the Veteran cause of death and his active service.

The Board finds that this specialist opinion is most probative on the issue as the examiner reviewed the claims file and was uniquely qualified to address the  relationship between the Veteran's exposure to contaminated water at Camp Lejeune and his death.  Considering the foregoing, the Board finds that service connection for the Veteran's cause of death is warranted.


ORDER

Entitlement to service connection for cause of death is granted.

Entitlement to benefits pursuant to 38 U.S.C. § 1318 is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


